Bank of Michigan osj James McCloskey J
Supe Court Dec. T. 1827—
And now the Deft, after verdict and before judgment, moves in arest of judgment for the following reasons to wit.—
1 The Charter and the law creating it is void, not being authorised by the laws of Congress or the ordinance of 1787—
2d The declaration is bad, the suit being brought on a joint Bond, signed by several others not named, with a condition annexed thereto, which was not set forth in the Plaintiffs declaration, and a Breach is not therein assigned—
3d Five Breaches are assigned in the Plaintiffs replications, when by law only one breach can be assigned—
4th The demurrer & plea was withdrawn by consent of parties without prejudice to either Plaintiff or Defendant—
5th That it was not proved that said James McCloskey was ever legally appointed Cashier of said Bank—
6th That said James M°Closkey was never legally appointed, nor did he continue to be cashier of said institution for a longer time than one year from the day of the date of said Bond—
7th It was proved that James McCloskey was forcibly discharged from said Bank previous to the 18th May 1825— as set forth—-
8th The verdict is improperly found— in as much as, on the 1-2-4 & 5 issues the jury find for the Plaintiffs without finding any damages.—